DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
Acknowledgment
Claims 1-4 are amended and filed on 7/9/2021.
The amendment to claim 1-4 overcome the claim objection in the action mailed on 7/9/2021.
Allowable Subject Matter
Claims 1-4, 6-9, 11, 13-14 are allowed.
As to claim 1, a system for delivering insufflation gas to a body cavity of a patient during a surgical procedure, comprising: an insufflator; a suction device; a suction conduit; a flow meter; a controller and wherein a control valve and a recirculation pump are provided to establish a stable pneumoperitoneum in the body cavity, wherein a supply conduit communicates with an output of the recirculation pump for delivering pressurized gas to the body cavity by way of a second trocar and a return conduit communicates with an input of the recirculation pump for returning gas to the recirculation pump from the body cavity by way of a third trocar in 
 In particular, Poll (US. 20120184897A1) is the closest prior art of record. Even though Poll discloses a system for delivering insufflation gas to a body cavity of a patient during a surgical procedure, comprising: an insufflator; a suction device; a suction conduit; a flow meter; a controller, Poll fails to disclose wherein a control valve and a recirculation pump are provided to establish a stable pneumoperitoneum in the body cavity, wherein a supply conduit communicates with an output of the recirculation pump for delivering pressurized gas to the body cavity by way of a second trocar and a return conduit communicates with an input of the recirculation pump for returning gas to the recirculation pump from the body cavity by way of a third trocar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 7/9/2021, with respect to limitation with recirculation pump in claim 1 and have been fully considered and are persuasive. The 103 rejection of claim 1 has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                     

/Lauren P Farrar/Primary Examiner, Art Unit 3783